DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR-101502406-B1). 

Regarding claim 1, Lee teaches a stroller (stroller in figure 10) comprising: a frame (body 120, fig.10) having a shaft (rotating body 601, fig.5); a seat (seat 130, fig.9a) disposed on the frame; a base (body 200, fig.10) disposed on the frame; and wheels (front and rear wheels 210 and 220, fig.10) disposed on the base, wherein the shaft of the frame is inserted into the base to allow the frame to rotate relative to the base (rotating body 601 is inserted into the height adjustment unit 400 on the body 200, and rotating body 601 allows the body 120 to rotate relative to body 200, fig.5).

Regarding claim 2, Lee teaches further comprising a canopy (lid 110, fig.11a-b) extending from the seat (lid 110 is connected to body 120 at hinge 140 which connects to the seat 130 making the lid 110 extend from the seat 130, figs.9a-11b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR-101502406-B1) in view of Kim (KR-20100129848-A).

Regarding claim 3, Lee teaches the stroller of claim 2, but fails to teach further comprising a fan disposed on the canopy. However, Kim teaches a fan (ventilation fan 50, fig.1) disposed on the canopy (fan 50 is on canopy 30, fig.1).
Lee and Kim are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee with the teachings of Kim and have a fan on the canopy of Lee as taught by Kim. Having a fan on the canopy allows for better circulation of the seat area, providing a more comfortable and safer ride on hot days.

Regarding claim 4, Lee in combination with Kim, Kim teaches further comprising a solar panel (solar panel 40, fig.1) disposed on the canopy and electrically connected to the fan (solar panel 40 is on the canopy 30 and electrically connected to the motor of the fan 50, last line of page 3 of translated copy).

Claims 5-8, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR-101502406-B1) in view of Ahlemeier (US-20160101803-A1).

Regarding claim 5, Lee teaches the stroller of claim 2, but fails to teach further comprising a display device disposed on the canopy. However, Ahlemeier teaches a display device (rider electronic display 162, speakers 134, control units 170, and camera 130, fig.1, paragraph [0013]) disposed on the canopy (rider electronic display 162 may be positioned on any suitable part of the frame 102, paragraph [0025], so when added to the stroller of Lee for the display would be attached to the lid 110 for rider to see, figs.9a-11b).
Lee and Ahlemeier are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee with the teachings of Ahlemeier and add a display device. Adding a display device provides a form of entertainment to the rider, making the ride more enjoyable. 

Regarding claim 6, Lee in combination with Ahlemeier, Ahlemeier teaches wherein the display device includes a screen and speakers (electronic display 162 is a screen, speakers 134, paragraph [0025]).

Regarding claim 7, Lee in combination with Ahlemeier, Ahlemeier teaches wherein the display device includes a communication interface (control units 170, fig.1, paragraph [0038]) configured to facilitate wireless communication with a mobile device (control units 170 can communicate wirelessly with operator display 152, fig.1, paragraph [0038]).

Regarding claim 8, Lee in combination with Ahlemeier, Ahlemeier teaches wherein the display device includes a camera (camera 130, fig.1, paragraph [0035]).

Regarding claim 11, Lee teaches a stroller (stroller in figure 10) comprising: a frame (body 120, fig.10); a seat (seat 130, fig.9a) disposed on the frame; a base (body 200, fig.10) disposed on the frame; a canopy (lid 110, fig.11a-b) extending from the seat (lid 110 is connected to body 120 at hinge 140 which connects to the seat 130 making the lid 110 extend from the seat 130, figs.9a-11b). Lee fails to teach and a display device incorporated into the canopy and viewable from the seat.
	However, Ahlemeier teaches a display device (rider electronic display 162, speakers 134, control units 170, and camera 130, fig.1, paragraph [0013]) incorporated into the canopy and viewable from the seat (rider electronic display 162 may be positioned on any suitable part of the frame 102, paragraph [0025], so when added to the stroller of Lee for the display would be attached to the lid 110 for rider to see, figs.9a-11b).
Lee and Ahlemeier are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee with the teachings of Ahlemeier and add a display device. Adding a display device provides a form of entertainment to the rider, making the ride more enjoyable.

Regarding claim 13, Lee in combination with Ahlemeier, Ahlemeier teaches wherein the display device includes a screen and speakers (electronic display 162 is a screen, speakers 134, paragraph [0025]).

Regarding claim 14, Lee in combination with Ahlemeier, Ahlemeier teaches wherein the display device includes a communication interface (control units 170, fig.1, paragraph [0038]) configured to facilitate wireless communication with a mobile device (control units 170 can communicate wirelessly with operator display 152, fig.1, paragraph [0038]).

Regarding claim 15, Lee in combination with Ahlemeier, Ahlemeier teaches wherein the display device is configured to display content based on signals received from the mobile device (interface 174 receives inputs from the display 152 which then sends a signal through the processor 172 to the display 162 to control what is viewed, paragraphs [0025 and 0039-0040]).

Regarding claim 16, Lee in combination with Ahlemeier, Ahlemeier teaches wherein the display device includes a camera (camera 130, fig.1, paragraph [0035]).

Regarding claim 17, Lee in combination with Ahlemeier, Ahlemeier teaches wherein the display device is configured to display content based on signals received from the camera (Electronic display 162 can display a video of the operator 150 from a camera, paragraph [0025]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR-101502406-B1) in view of Pendl (US-20120013082-A1).

Regarding claim 9, Lee teaches the stroller of claim 1, but fails to teach wherein the base is removable from the frame.
	However, Pendl teaches the base (wheels 34, fig.1) is removable from the frame (wheels 34 are removably attached at attachment locations 30 and 32, fig.1, paragraph [0020]).
Lee and Pendl are both considered to be analogous to the claimed invention because they are in the same field of carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee with the teachings of Pendl and have the wheels be removable. Have the wheels removeable as taught by Pendl allows for easy replacement of old wheels, as well as provide a better way to store the stroller. 

Regarding claim 10, Lee in combination with Pendl. Pendl teaches further comprising skis (skis 36, fig.2) attachable to the frame when the base is removed (skis 36 are attachable when the wheels 34 are removed, figs.1-2, paragraph [0020]).

Claims 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR-101502406-B1) in view of Ahlemeier (US-20160101803-A1), in further view of Kim (KR-20100129848-A). 

Regarding claim 12, Lee in combination with Ahlemeier teach the stroller of claim 11, but fail to teach further comprising a solar panel disposed on the canopy and electrically connected to the display device.
	However, Kim teaches a solar panel (solar panel 40, fig.1) disposed on the canopy (solar panel 40 is on the canopy 30, fig.1) and electrically connected to the display device (solar panel 40 is electrically connected to a fan 50, last line of page 3 of translated copy, and it would be obvious that the solar panel could be electrically connected to the display device of Ahlemeier to charge/power on a sunny day).
Lee, Ahlemeier, and Kim are all considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Ahlemeier with the teachings of Kim and have a solar panel to charge/power the electronics of Ahlemeier on the stroller of Lee as taught by Kim. Doing so would provide a way of charging the electronics on the stroller while walking around out side and not having to plug the stroller into an outlet, allowing for the electronics to have a longer battery life before needing to be plugged in. 

Regarding claim 18, Lee in combination with Ahlemeier teach the stroller of claim 1, but fail to teach further comprising a cooling fan disposed on the canopy.
	However, Ahlemeier teaches a cooling fan (ventilation fan 50, fig.1) disposed on the canopy (fan 50 is on canopy 30, fig.1).
Lee and Kim are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee with the teachings of Kim and have a fan on the canopy of Lee as taught by Kim. Having a fan on the canopy allows for better circulation of the seat area, providing a more comfortable and safer ride on hot days.

Regarding claim 19, Lee in combination with Ahlemeier and Kim, Kim teaches further comprising a solar panel (solar panel 40, fig.1) disposed on the canopy and electrically connected to the cooling fan (solar panel 40 is on the canopy 30 and electrically connected to the motor of the fan 50, last line of page 3 of translated copy).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US-20110193325-A1) teaches stroller frame with a swivel seat and a limiting mechanism. Yang (US-20070045975-A1) teaches baby stroller frame with seat direction changing mechanism. Abreu (US-20200223335-A1) teaches a temperature-controlled stroller with fan, solar panel, and display screen. McKinney (US-6217099-B1) teaches multi-layer protective shield for stroller with solar panel and fan. Squatrito (US-20180144596-A1) teaches a clippable air condition monitor device. Ferraioli (US-20080042384-A1) teaches transporter with  integral media entertainment and education center for a baby. Tran (US-20130069327-A1) teaches a reversible carrier with wheels or skis. Bonggyun (WO-2019013454-A1 / KR-20180073759-A) teaches a baby stroller having changeable structure and control system. Peng (WO-2018161501-A1) teaches a lightweight child stroller with swivel seat. Lee (WO-2015105395-A1) teaches stroller with rotating seat and adjustable canopy. Lee (DE-202006012476-U1) teaches a rotating seat device for a child’s push chair. Yu (CN-205872152-U) teaches a multifunctional baby carriage with solar panel and fan on canopy. KR-20090012164-U teaches a cooling and heating apparatus for a baby carriage. Chen (CN-108216341-A) teaches a baby carriage with solar panel and display device. Shi (CN-105564487-A) teaches a baby carriage with fan and display screen on canopy. KR-200476837-Y1 teaches a stroller with display screen for rider and fan cooling system. Howarth (GB-2502389-A) teaches a hood for a child seat having a display pocket for a tablet. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618   

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618